Title: From Thomas Jefferson to Albert Gallatin, 10 November 1801
From: Jefferson, Thomas
To: Gallatin, Albert


Dear Sir
Nov. 10. 1801.
A very little experience will probably shew us what description of letters &c. are worth perusal for the sake of information. among yesterday’s communications the bundle of what you called public papers would hardly be worth sending me, because they contain nothing interesting but the balances in the hands of the collectors, which could be obtained by having barely a sight of the weekly sheet you mention in which a statement of these balances is presented in a single view: and this merely that I may have an idea of the existing state of things.  As to cases in the ordinary course of business, or depending on principles which are obvious, & on which consequently the head of the department & President can have no doubt, it would be a loss of time to make them the subject of conference with all the heads of departments. I doubt whether those out of the common line & presenting difficulty, are numerous enough to furnish subjects of conference weekly. at present there is a sufficiency of matter and I propose therefore a meeting for the day after tomorrow at 11. oclock.—your idea is precisely the one I meant to express, that when letters require an answer, they should be communicated with the proposed answer, & consequently not till that is ready, unless any difficulty in it presents grounds for previous conference.  the reappointments to the revenue cutters may be considered whenever you think it needful. I recieved yesterday from Dr. Tucker a letter accepting his appointment; he will be in place by the last of this month. accept assurances of my sincere & affectionate esteem.
Th: Jefferson
